Debra Karen Arnold v. Robert Vernon Arnold
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-360-CV

     DEBRA KAREN ARNOLD,
                                                                              Appellant
     v.

     ROBERT VERNON ARNOLD,
                                                                              Appellee
 

From the 378th District Court
Ellis County, Texas
Trial Court # 63988D
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The trial court signed the divorce decree in the above cause on June 11, 2003.  Appellant
timely filed a motion for new trial on July 9.  Therefore, the notice of appeal was due on
September 9.  See Tex. R. App. P. 25.2(a)(1).  However, Appellant did not file the notice of
appeal until October 7.
      The Clerk of this Court sent the following notice to Appellant by letter dated November 7: 
Pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure, you are
notified that this cause is subject to dismissal for want of jurisdiction because it appears
the notice of appeal is untimely.
 
Therefore, the Court may dismiss this appeal unless, within ten days of the date of this
letter, a response is filed showing grounds for continuing the appeal.

      No response has been filed.  Accordingly, the appeal is dismissed for want of jurisdiction. 
Costs are taxed against Appellant.  Id. 43.4.
 
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Judge Strother (Sitting by Assignment)

Appeal dismissed for want of jurisdiction
Opinion delivered and filed December 31, 2003
[CV06]